Fourth Court of Appeals
                                  San Antonio, Texas
                                         April 29, 2020

                                     No. 04-19-00245-CR

                                     Vanessa CAMERON,
                                          Appellant

                                               v.

                                     The STATE of Texas,
                                           Appellee

                  From the 226th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2010CR4286C
                        The Honorable Velia J. Meza, Judge Presiding


                                        ORDER

        On March 31, 2020, we abated this appeal to the trial court to make findings of fact with
respect to whether any sealed motions or orders were missing from the clerk’s record and, if so,
whether they were lost or destroyed and could be replaced by a copy or recreated by agreement
of the parties. See TEX. R. APP. P. 34.5(e). A supplemental clerk’s record containing the trial
court’s written findings and a sealed supplemental clerk’s record containing the omitted motions
filed by appellant under seal and the related orders have now been filed in this court.
Accordingly, it is ORDERED that this appeal is REINSTATED on the docket of this court. The
appellant’s brief is due within thirty (30) days from the date of this order.



                                                    _________________________________
                                                    Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 29th day of April, 2020.


                                                    ___________________________________
                                                    Michael A. Cruz,
                                                    Clerk of Court